Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive for the following reasons:
Applicants argues on pg. 12:
“In rejecting claim 1, the Office action cites to FIG. 3B of Yilmaz, apparently equating the element 54 and the element 52, to the first pattern and the cross pattern, respectively. (Office action, p. 2). Neither the element 54 or the element 52, however, include a first branch portion that branches off of the element 54 or 52 and extend in a first cross direction, and then a second branch portion that branches off the first branch portion and extends toward a first cross portion. Thus, Yilmaz does not appear to disclose or even suggest each of the features of claim 1, and therefore does not anticipate claim 1. Claim 19 recites features similar to the features discussed above with respect to claim 1, and thus Yilmaz does not anticipate claim 19 either.”
Examiner directs Applicant to review the drawing below:

    PNG
    media_image1.png
    526
    824
    media_image1.png
    Greyscale

As can be seen, the second branching portion branched off of the first branch portion and extends in the second direction towards the first cross portion. Therefore, the arguments are rendered unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 8 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz et al. (US Pub. No. 2013/0127775 A1).
As to claim 1, Yilmaz shows an electronic device (touch sensor 10, Fig. 1 and para. 9) comprising: a display layer (paras. 3 and 12); and a sensor layer on the display 
As to claim 2, Yilmaz shows that the second portion is provided in plural (Fig. 3B), and the plurality of second portions surround a plurality of second cross portions, respectively (Fig. 3B).

As to claim 4, Yilmaz shows that the first pattern further comprises a third portion protruding from the first portion in the second direction (Fig. 3B), and the second portion further comprises: the first branch portion adjacent to the first portion and extending in the second direction (Fig. 3B); the second branch portion adjacent to the first branch portion and extending in the first cross direction (Fig. 3B); and a third branch portion adjacent to the second branch portion, facing the first cross portion, and extending in the first direction (Fig. 3B).
As to claim 5, Yilmaz shows that the second cross portion is between the second portion and the third portion (Fig. 3B). 
As to claim 8, Yilmaz shows that the first pattern further comprises a third portion spaced apart from the second portion with the first cross pattern therebetween and protruding from the first portion (Fig. 3B), the second portion comprises: the first branch portion adjacent to the first portion and extending in the second direction (Fig. 3B); the second branch portion adjacent to the first branch portion and extending in the first cross direction (Fig. 3B); and a third branch portion adjacent to the second branch portion, facing the first cross portion, and extending in the first direction (Fig. 3B), and the third portion comprises: a fourth branch portion adjacent to the first portion and 
As to claim 9, Yilmaz shows that the first cross pattern further comprises a third cross portion protruding from the first cross portion, and the second portion surrounds the second cross portion, and the third cross portion surrounds the third portion (Fig. 3B).
As to claim 10, Yilmaz shows that the first pattern has a shape symmetrical with respect to a first axis extending in the first direction (Fig. 3B), and the first cross pattern and the second cross pattern have shapes symmetrical to each other with respect to the first axis (Fig. 3B).
As to claim 11, Yilmaz shows that the first pattern has a shape that is point symmetrical with respect to a first point at which a first axis extending in the first direction and a second axis extending in the second direction cross each other (Fig. 3B), and the first cross pattern and the second cross pattern have shape symmetrical to each other with respect to the first point (Fig. 3B).
As to claim 12, Yilmaz shows that the first pattern further comprises a third portion spaced apart from the second portion with the first pattern therebetween and protruding from the first portion (Fig. 3B), the second portion comprises: the first branch portion adjacent to the first portion and extending in the second direction (Fig. 3B); the second branch portion adjacent to the first branch portion and extending in the first cross direction (Fig. 3B); and a third branch portion adjacent to the second branch 
As to claim 13, Yilmaz shows that the second cross pattern comprises a third cross portion extending in the second direction and spaced apart from the first cross portion with the first portion therebetween (Fig. 3B) and a fourth cross portion protruding from the third cross portion (Fig. 3B), and the second cross portion surrounds the second portion, and the third portion surrounds the fourth cross portion (Fig. 3B).
As to claim 14, Yilmaz shows that each of the first pattern, the first cross pattern, and the second cross pattern has a shape symmetrical with respect to a second axis extending in the second direction (Fig. 3B).
As to claim 15, Yilmaz shows that the first pattern has a shape that is point symmetrical with respect to a first point at which a first axis extending in the first direction and a second axis extending in the second direction cross each other (Fig. 3B), and the first cross pattern and the second cross pattern have shapes symmetrical to each other with respect to the first point (Fig. 3B).
As to claim 16, Yilmaz shows that the first pattern, the first cross pattern, the second cross pattern, and the bridge pattern have a mesh structure (Figs. 3B and 4 and paras. 27 – 30).
As to claim 17, Yilmaz shows that the at least one sub sensing unit is provided in plurality (Fig. 3B), and the plurality of lines comprise a first line and a second line, which 
As to claim 18, Yilmaz shows that the first line is electrically connected to the first pattern, and the second line is electrically connected to the first cross pattern, the second cross pattern, and the bridge pattern (Figs. 1, 3B and 4 and paras. 9, 19, 20 and 27 – 30).
As to claim 19, Yilmaz shows an electronic device (touch sensor 10, Fig. 1 and para. 9) comprising: a display layer (paras. 3 and 12); and a sensor layer on the display layer (para. 3 and 12), the sensor layer having active area 10 and a peripheral area (14, 16, 18) adjacent to the active area (Fig. 1 and paras. 9, 19 and 20), the sensor layer comprising a plurality of sensing units on the active area and a plurality of lines on the peripheral area (Fig. 1 and paras. 9, 19 and 20), wherein the sensor layer is configured to sense an input of an input device (para. 9), wherein each of the plurality of sensing units comprises at least one sub sensing unit (52/54, Fig. 3B and para. 27), the at least one sub sensing unit comprises: an electrode 54 comprising a first portion extending in a first direction and a plurality of second portions protruding from the first portion (Fig. 3B and paras. 27 – 30); and an cross electrode 52 comprising a plurality of first cross portions extending in a second direction crossing the first direction (Fig. 3B and paras. 37 – 30), a plurality of second cross portions respectively protruding from the plurality of first cross portions (Fig. 3B), and a bridge pattern 48 insulated from the first portion (vie non-conductive layer 46, Fig. 4 and para. 30), each of the plurality of second portions comprises: a first branch portion extending in the second direction (Fig. 3B); a second branch portion extending from the first branch portion and extending in a cross direction 
As to claim 20, Yilmaz shows that each of the plurality of sensing units comprises a plurality of sub sensing units (Fig. 3B and paras. 27 – 30), the plurality of lines comprise a first line and a second line, the first line is electrically connected to each of the plurality of sub sensing units (Fig. 1 and paras. 9, 19 and 20), and the second line is electrically connected to the cross electrode of each of the plurality of sub sensing units (Figs. 1, 3B and 4 and paras. 9, 19, 20 and 27 – 30). 
As to claim 21, Yilmaz shows that the outermost portion of an electrode area defined by the plurality of second portions and the plurality of second cross portions has an octagonal shape in a plan view (Fig. 3B).
As to claim 22, Yilmaz shows that the second branch portion of each of the plurality of second portions is adjacent to each of the plurality of second cross portions (Fig. 3B).
As to claim 23, Yilmaz shows that each of the electrode and the cross electrode has a shape symmetrical with respect to a first axis extending in the first direction (Fig. 3B).

As to claim 25, Yilmaz shows that each of the first electrode and the cross electrode have a shape that is point symmetrical with respect to a first point at which a first axis extending in the first direction and a second axis extending in the second direction cross each other (Fig. 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz in view of Church et al. (US Pub. No. 2018/0224964 A1).
As to claim 6, Yilmaz shows that the first cross pattern further comprises a third cross portion protruding from the first cross portion in the first direction (Fig. 3B), and the second cross portion comprises: a first cross branch portion adjacent to the first cross portion and extending in the first direction (Fig. 3B); and a second cross branch portion adjacent to the first cross branch portion and extending in the first cross direction (Fig. 3B).
Yilmaz does not show a third cross branch portion adjacent to the second cross branch portion, facing the first portion, and extending in the second direction.

It would have been obvious to one or ordinary skill in the art at the time of filing to modify the teachings of Yilmaz with those of Church because designing the system in this way allows the device to maintain lateral field uniformity (para. 131)
As to claim 7, Yilmaz shows that the second portion is between the second cross portion and the third cross portion (Fig. 3B).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627